Citation Nr: 0941778	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a psychiatric disorder; and if so, whether 
service connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2009.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  In a May 1972 decision, the RO denied service connection 
for a psychiatric disorder.  Following receipt of 
notification of that determination, the Veteran did not 
initiate a timely appeal of the denial, and the decision 
became final.

2.  The evidence received since the RO's May 1972 denial of 
service connection for a psychiatric disorder raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran has credibly asserted that he developed 
psychiatric symptoms in service, and the objective medical 
evidence reflects psychiatric findings within a year after 
service discharge. 

4.  The Veteran's current psychiatric disorder, diagnosed as 
depression, has been present since service.  






CONCLUSIONS OF LAW

1.  The RO's May 1972 decision that denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2009).

2.  The evidence received since the RO's May 1972 
determination is new and material, and the claim of service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Depression was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  New and Material Evidence

In a May 1972 decision, the RO denied service connection for 
a psychiatric disorder.  Evidence of record at the time of 
the May 1972 RO decision included no medical evidence of a 
link between the Veteran's psychiatric disorder (diagnosed at 
that time as neurosis, anxiety reaction, acute, moderate, 
with depressive episodes) and his period of active service.  
Accordingly, the RO denied service connection for the 
condition.  The Veteran did not appeal this decision to the 
Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement received by the RO in August 2005, the Veteran 
again raised the claim of service connection for a 
psychiatric condition.  

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the May 1972 RO decision, there was no 
evidence of a link between the Veteran's psychiatric disorder 
and service.  Additional evidence received since that earlier 
decision now includes such evidence.  Specifically, a 
September 2009 private psychiatrist's statement notes "a 
lengthy history of depression, which had become symptomatic 
while he was serving in the Armed Services as an eighteen 
year old young man," essentially relating the Veteran's 
current psychiatric condition to service. 

This evidence is clearly probative because, for the first 
time, competent evidence reflects a medical determination 
relating the Veteran's psychiatric condition specifically to 
service.  Thus, the Board finds that the additional evidence 
received since the last prior final denial of service 
connection for a psychiatric disorder raises a reasonable 
possibility of substantiating the claim of service 
connection.  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the Veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for a psychiatric disorder has been received, we 
must now address the de novo issue of entitlement to service 
connection for this condition.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The service treatment records are absent for complaints or 
findings of a psychiatric condition, with the April 1971 
separation examination reflecting normal psychiatric 
findings.

A March 1972 VA physician's statement indicates that, in 
February 1972, the Veteran complained of trouble sleeping, 
difficulty with his family, and that he was tempermental, 
tense, nervous, and yelling a lot.  

At an April 1972 VA psychiatric examination, the Veteran 
reported feeling nervous. He also described feeling nervous 
in service.  It was noted that there was no history of 
hospitalization during service.  The diagnosis was 
"neurosis, anxiety reaction, acute, moderate, with 
depressive episodes."  

The Veteran underwent another pertinent VA examination in 
April 2006.  The claims file was reviewed in conjunction with 
that examination.  The Veteran described an abusive 
childhood, and the examiner noted a December 2005 VA mental 
health evaluation (reflecting that the Veteran reported that 
his depression started in childhood and seemed to worsen in 
the military).  Additionally, the Veteran reported that he 
was very worried about being in the military, and very afraid 
that he would be sent to Vietnam and killed.  He reported 
that he did not report his problems, and had no mental health 
treatment during service.  
The examination report reflects diagnoses of major depression 
and schizotypal personality disorder.  Additionally, the 
examiner opined, in essence, that the Veteran's psychiatric 
condition was not incurred in service, noting that the 
Veteran apparently suffered from his current psychological 
difficulties prior to service entry.

A September 2009 private psychiatrist's statement indicates 
that although the Veteran was physically abused as a child, 
he did not become symptomatic from his anxiety disorder or 
major depressive disorder until he was in service.  This 
statement also indicates that the Veteran did not report his 
symptoms during service due to fear of repercussions and 
embarrassment from his superiors and colleagues.  

At his September 2009 Travel Board hearing, the Veteran 
testified that he began to experience depression in service 
as the result of harsh treatment by drill sergeants and fear 
that he would be sent to Vietnam and killed.  He explained 
that he was afraid to report his problems.  Additionally, the 
Veteran's wife testified that they had grown up together and 
that she had not observed any of his current psychiatric 
symptoms until his return from service.

In the instant case, the Board finds that the Veteran's lay 
descriptions of psychiatric symptoms during service, together 
with psychiatric complaints and findings within a year after 
separation from service, demonstrate sufficient evidence that 
the currently-shown psychiatric condition was incurred in 
service, despite the April 2006 VA examiner's contrary 
opinion.

Initially, the Board notes that with respect to the April 
2006 VA examiner's conclusion that the Veteran's 
psychological problems pre-existed military service, VA law 
provides that a Veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b).  In the instant case, there 
is no other medical evidence to indicate that the Veteran had 
a psychiatric condition prior to entering service.  In this 
regard, it should be noted that while the Veteran reported, 
at a December 2005 VA mental health evaluation, that his 
depression started in childhood, he has consistently stated 
that he did not experience depressive symptoms until service.  
This is further supported by his wife's testimony, indicating 
that she had not observed any of his current psychiatric 
symptoms when they were younger, prior to service.  Thus, the 
Board finds that the presumption of soundness is not rebutted 
in the instant case.  

Despite the absence of psychiatric complaints during service, 
the Veteran has presented the Board with no reason to doubt 
the credibility of his assertion that his depressive symptoms 
began during service.  When viewed in light of similar 
psychiatric complaints and findings within months after 
service discharge, together with the Veteran's private 
medical provider linking current disability with service, the 
Board concludes that service connection for a psychiatric 
disorder, currently diagnosed as depression is warranted, and 
the appeal is granted.


ORDER

Service connection for depression is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


